At a Court of Oyer and Terminer held at this term, David Davis,alias James Saunders, was indicted and tried for the murder in the first degree of David Carr.
The prisoner and another called at the tavern of the deceased in Brandywine hundred for breakfast about eleven o'clock on the morning of the 5th of December, 1856, which was furnished them. Both of them, and the prisoner particularly, used much profane language whilst they were at the breakfast table in the presence of the woman waiting upon it. After breakfast they returned to the bar room and remained there until about half-past 3 o'clock *Page 14 
in the afternoon, the prisoner talking quite loud to every one who came in, and at other times apparently asleep with his companion in the room. In passing by the bar room door about that hour, the waiting woman before referred to, observed the prisoner and his companion standing before the bar disputing with each other about a quarter of a dollar, and the landlord, David Carr, leaning over the bar and looking at them, but saying nothing; and immediately after ascending the stairs on her way by the bar room door, she heard a scuffle below in it, and a cry in a loud voice which she distinctly recognized as that of the prisoner, "God damn him, kill him!" She then heard a fall as of a body on the floor below, and hurrying down stairs, saw David Carr lying on the passage floor just outside of the bar room, and the prisoner and his companion standing one on either side of him, when they immediately fled and ran off towards the railroad. Carr died the next day of a fracture five inches in length on the right side of the scull produced by a blow with a club or heavy walking stick, and was also severely kicked with a heavy boot. The prisoner was arrested that evening in Chester, Pennsylvania, and when taken into custody the next morning by an officer from this State and his attendant, his first inquiry of the latter as soon as he saw him was, "how is the old man?" And when informed by him, "that he was alive, and that was all," the prisoner replied "that it was an awful case."
The prisoner, in reply proved by a number of very respectable witnesses who had known his character very well, that it had before been good for peace, amiability and industry.
The Court did not deem it necessary under the facts proved to enter into any consideration of the question of murder in the first or second degree, but if from the evidence it appeared to the satisfaction of the jury that a fight suddenly sprung up between the prisoner and his companion and David Carr, the landlord, at the time and place *Page 16 
stated, in the course of which the deceased received a violent blow with a stick on the head of which he died the next day, and there was no other evidence of premeditation or deliberate intention to do him a severe bodily injury, or to kill him, than the sudden act itself simply afforded, it would constitute the crime of manslaughter, and not murder in either degree in contemplation of law. And in that view it mattered not which of the two struck the blow, if the prisoner and his companion were acting together and were both engaged at that time in the fight or combat with the deceased.
                                       Verdict — Guilty of manslaughter. *Page 17